289 So. 2d 385 (1974)
James L. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 44528.
Supreme Court of Florida.
January 23, 1974.
Phillip A. Hubbart, Public Defender, and Mark King Leban, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and J. Robert Olian, Asst. Atty. Gen., for appellee.
PER CURIAM.
Affirmed.
CARLTON, C.J., and ROBERTS, McCAIN and DEKLE, JJ., concur.
ERVIN, J., dissents with opinion.
BOYD, J., dissents and concurs with ERVIN, J.
ERVIN, Justice (dissenting):
This case involves an attack on the validity of a trial jury by appellant, a criminally charged defendant. He contends F.S. Ch. 40, F.S.A., is invalid on its face because thereunder veniremen are selected for Dade County Criminal juries only from among fully qualified electors who have resided in the State for one year and in Dade County for six months to the exclusion of large numbers of unregistered persons eligible to vote and those purged from the voter rolls in accord with F.S. § 98.081, F.S.A. I find that appellant's contentions appear to have strong support. See Dunn v. Blumstein, 405 U.S. 330, 92 S. Ct. 995, 31 L. Ed. 2d 274 (1972) and Hinnant v. Sebesta, Op. 3 judge U.S.Dist.Ct., Middle District of Florida, 363 F. Supp. 398, filed September 12, 1973.
BOYD, J., concurs.